PER CURIAM.
Plaintiff Barletta, S.A., appeals an order dismissing a fifth amended complaint with prejudice. We reverse. Barletta has twice amended the complaint as to the other defendants. However, Barletta only amended the complaint once against defendant SGS Government Programs, Inc. Notwithstanding this fact, the trial court denied its motion to amend and dismissed the fifth amended complaint. “[I]t is well-settled that even where an opportunity to amend has been previously granted, it is an abuse of discretion to dismiss a complaint with prejudice where the complaint can be amended to state a cause of action and the privilege to amend has not been abused.” National Loan Investors, L.P. v. Joymar Assoc., 767 So.2d 549, 551 (Fla. 3d DCA 2000). As Barletta has not abused the amendment privilege, it should be permitted to amend the complaint: it appears the complaint can be amended to state a cause of action for negligence as to defendant SGS Government Programs, see Moransais v. Heathman, 744 So.2d 973 (Fla.1999), and to further amend the contract claim to allege its status as a third-party beneficiary. See Security Mut. Cas. Co. v. Pacura, 402 So.2d 1266 (Fla. 3d DCA 1981).
Reversed and remanded.